Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2 and 3 have been renumbered claims 3 and 4.
Note:  Claim 2 was cancelled in amendment dated September 3, 2021.

Claims 1, 3, 4 and 22-26 are pending in the present application.  The claims are rejected or objected to as indicated below.

Improper Markush
The rejection of claims 5, 8-10, 12, 14-18 and 20 under improper Markush is made moot by the cancellation of the instant claims.

The rejection of claims 1, 3 and 4 under improper Markush is withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 5, 10, 14, 15 and 17 under 35 U.S.C. 112, second paragraph, is made moot by the cancellation of the instant claims.

Claims 1, 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 identifies R1b and R2c but does not define said variables and, thus, render the claimed invention indefinite.
For this reason, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

Claim Objections
Claims 3 and 23-26 are objected to as being dependent upon a rejected base claim.

Other Matters
It is noted that the structures of claims 23-26 do not fall within the scope of claim 1:

    PNG
    media_image1.png
    173
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    532
    media_image2.png
    Greyscale
.  Note the differences in the attachment of thiourea groups to the indazole rings circled.  Correction is required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628